PER CURIAM.
Paul Hett seeks review of the trial court’s order granting his request for indi-gency status, yet dismissing his mandamus petition pursuant to section 57.085(6), Florida Statutes (2003). Through the mandamus petition filed after he exhausted administrative remedies, Hett was challenging disciplinary action taken by the Department of Corrections.
Pursuant to Schmidt v. Crusoe, 28 Fla. L. Weekly S367, — So.2d -, 2003 WL 1987971(Fla. May 1, 2003), Hett is entitled to relief as the review he seeks in the circuit court is a “collateral criminal proceeding” and, therefore, falls outside the requirements of section 57.085. Accordingly, we grant Hett’s petition and quash the order of the trial court.
WARNER, KLEIN and MAY, JJ., concur.